Citation Nr: 1633767	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-11 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for osteoporosis/osteopenia.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from January 1978 to January 1998.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2016, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge (Travel Board hearing).  A transcript of that hearing is of record.

The issue of service connection for osteoporosis/osteopenia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed April 1998 rating decision denied service connection for osteoporosis, because the evidence did not indicate that the Veteran had a currently diagnosed osteoporosis disability.  

2.  Evidence received since the April 1998 rating decision is neither cumulative, nor redundant, and when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1998 rating decision that denied service connection for osteoporosis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for osteoporosis/osteopenia has been received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2015).  To establish service connection for a current disability, a veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Reviewing the evidence of record prior to the April 1998 rating decision, March 1997 service bone density test records indicate that the Veteran had less bone density than normal, but contain no diagnosis for any disability.  

In a November 1997 predischarge VA medical examination report, the Veteran stated that a service examiner told her that she had "beginning osteoporosis" at the time of the bone density tests.  The Veteran stated that she ran competitively for a period of five years during service and had irregular periods with several skipped menses during that time.  After an examination, the November 1997 VA examiner stated that the Veteran was asymptomatic for osteoporosis.  The examiner indicated that the March 1997 bone density study was a screening study for research.  The examiner reported that it was well-known that women athletes who are oligomenorrheic or amenorrheic had lower bone density than those who were not so trained.  In the April 1998 rating decision, VA denied the Veteran's claim for osteoporosis due to the lack of diagnosed osteoporosis symptomatology.

Reviewing the evidence submitted since April 1998, in a November 2014 private bone density study, a private examiner diagnosed osteoporosis of the right femur neck, and osteopenia of the lumbar spine, right femur, and total left femur.  This evidence is new, as it was not previously of record at the time of the April 1998 rating decision.  Presuming the evidence's credibility, as is required when determining whether to reopen a claim, it is also material because it indicates the existence of a current osteoporosis/osteopenia disability.  

Accordingly, new and material evidence having been received, the claim for service connection for osteoporosis/osteopenia is reopened.  





ORDER

The claim of entitlement to service connection for osteoporosis/osteopenia is reopened and to that extent only, the appeal is granted


REMAND

In a December 2009 VA medical examination report, a VA examiner diagnosed osteopenia.  Having reviewed the evidence, the examiner found that the Veteran's claimed osteopenia was less likely than not related to service or any incident of service.  In explaining this opinion, the examiner stated that the loss of bone density was a normal part of the aging process.  The examiner further stated that the Veteran's osteopenia was an expected finding at her age.  The examiner further stated that the physical training which the Veteran underwent during service would be expected to help maintain bone density and would not cause early bone loss.  The Board notes that the December 2009 VA examiner's findings contradict those of the November 1997 VA examiner, who opined that women like the Veteran who underwent intense physical training normally would lose bone density.  Considering this contradictory nature of the opinions of record, the Board finds that an additional examination is necessary to determine the etiology of the claimed osteoarthritis/osteopenia disability.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for the Veteran's osteoarthritis/osteopenia disability since her discharge from service.  After securing the necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.  At a minimum, obtain any outstanding VA treatment records.

2.  Then, schedule the Veteran for a VA examination by a medical doctor specializing in orthopedics.  The examiner must review the record and should note that review in the report.  In reviewing the record, the examiner should note the contradictory opinions included in the November 1997 and December 2009 VA medical examination reports.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's osteoporosis/osteopenia is related to service or any incident of service, to include athletic training during service.  A complete rationale should be given for all opinions and conclusions expressed.  The examiner should particularly note any disagreement he or she might have with either the November 1997 VA examiner's opinion or the December 2009 VA examiner's opinion.  

4.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


